UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07239 Name of Registrant: Vanguard Horizon Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2014  September 30, 2015 Item 1: Reports to Shareholders Annual Report | September 30, 2015 Vanguard Strategic Equity Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 8 Fund Profile. 10 Performance Summary. 11 Financial Statements. 13 Your Fund’s After-Tax Returns. 28 About Your Fund’s Expenses. 29 Glossary. 31 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended September 30, 2015 Total Returns Vanguard Strategic Equity Fund 2.01% MSCI US Small + Mid Cap 2200 Index 0.65 Mid-Cap Core Funds Average -1.58 Mid-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Your Fund’s Performance at a Glance September 30, 2014, Through September 30, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Strategic Equity Fund $32.02 $30.82 $0.354 $1.519 1 Chairman’s Letter Dear Shareholder, The fiscal year ended September 30, 2015, was a volatile one for financial markets. Initially, stock prices headed higher amid largely positive developments regarding the domestic economy. As the period progressed, however, the ride got bumpier. A number of concerns affected investor sentiment, including the pace of growth at home and abroad and the fall in the price of oil and other commodities. The prospect of a Federal Reserve rate hike, the impact of a strong U.S. dollar on corporate profits, and seemingly lofty stock market valuations also weighed on returns. The outcome for U.S. stocks as a whole was a slightly negative performance. But domestic mid- and small-capitalization stocks, which tend to be more insulated from developments abroad, managed to stay above water, and Vanguard Strategic Equity Fund returned 2.01% for the period. This put it ahead of its benchmark, the MSCI US Small + Mid Cap 2200 Index, which returned 0.65%, and well out in front of its peers’ average return of –1.58%. Returns varied widely by sector. For the fund, three sectors posted double-digit gains and three produced double-digit declines. Relative to the benchmark, strong stock selection in information technology and consumer discretionary made the biggest contributions to its outperformance. This helped to offset subpar selection results from other sectors including materials and financials. 2 If you own shares of your fund in a taxable account, you may wish to review the funds’ after-tax returns that appear later in this report. Please note that as of September 30, 2015, the Strategic Equity Fund had realized capital gains equal to about 9% of fund assets. Gains will be distributed in December. China’s economic woes weighed on global stocks The broad U.S. stock market returned –0.49% for the 12 months. The final two months were especially rocky as investors worried in particular about the global ripple effects of slower economic growth in China. For much of the fiscal year, investors were preoccupied with the possibility of an increase in short-term interest rates. On September 17, the Fed announced that it would hold rates steady for the time being, a decision that to some investors indicated the Fed’s concern about the fragility of global markets. International stocks returned about –11% as the dollar’s strength against many foreign currencies weighed on results. Returns for emerging markets, which were especially hard hit by concerns about China, trailed those of the developed markets of the Pacific region and Europe. Market Barometer Average Annual Total Returns Periods Ended September 30, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) -0.61% 12.66% 13.42% Russell 2000 Index (Small-caps) 1.25 11.02 11.73 Russell 3000 Index (Broad U.S. market) -0.49 12.53 13.28 FTSE All-World ex US Index (International) -11.34 2.87 2.19 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.94% 1.71% 3.10% Barclays Municipal Bond Index (Broad tax-exempt market) 3.16 2.88 4.14 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.02 0.04 CPI Consumer Price Index -0.04% 0.93% 1.73% 3 Taxable bonds recorded gains as investors searched for safety The broad U.S. taxable bond market returned 2.94% as investors gravitated toward safe-haven assets amid global stock market turmoil. Stimulative monetary policies from the world’s central banks, declining inflation expectations, and global investors’ search for higher yields also helped lift U.S. bonds. The yield of the 10-year Treasury note ended September at 2.05%, down from 2.48% a year earlier. (Bond prices and yields move in opposite directions.) International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –7.67%; the dollar’s strength was again a significant factor. Without this currency effect, international bonds advanced modestly. The Fed’s 0%–0.25% target for short-term interest rates continued to limit returns for money market funds and savings accounts. The fund’s quantitative screening produced benchmark-beating results The fund’s advisor, Vanguard Quantitative that consider criteria such as valuations, earnings growth potential, and market sentiment. This screening process met with success in seven of the ten market sectors. Relative outperformance was especially strong for information technology holdings in software, IT services, and semiconductors. Consumer discretionary was another top-performing sector. The advisor’s company-by-company analysis resulted in benchmark-beating returns for its selections among cable TV, footwear, internet retailing, and automotive parts companies. Energy stocks continued to suffer from the sharp drop in the price of oil, returning roughly –45% for the benchmark index. Although the fund’s holdings in equipment and services disappointed, they produced an above-benchmark return in this sector. The fund succeeded primarily by avoiding coal stocks and limiting its exposure to oil and gas exploration and production companies. In financials, consumer finance and regional banks underperformed for the fund. Materials was an even bigger detractor from relative results, mainly because of stakes in the metals and mining segment. For more information about the advisor’s management of the fund, please see the Advisor’s Report that follows this letter. Total Returns Ten Years Ended September 30, 2015 Average Annual Return Strategic Equity Fund 6.95% MSCI US Small + Mid Cap 2200 Index 7.79 Mid-Cap Core Funds Average 6.59 Mid-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Staying the course can help you stay closer to your fund’s return When stock markets are highly volatile, as in recent months, it’s tempting to run for cover. But the price of panic can be high. A rough measure of what can be lost from attempts to time the market is the difference between the returns produced by a fund and the returns earned by the fund’s investors. The results shown in the Performance Summary later in this report are your fund’s time- weighted returns—the average annual returns investors would have earned if they invested a lump sum in the fund at the start of the period and reinvested any distributions they had received. Their actual returns, however, depend on whether they subsequently bought or sold any shares. There’s often a gap between this dollar-weighted return for investors and the fund’s time-weighted return, as shown below. Many sensible investment behaviors can contribute to the difference in returns, but industry cash flow data suggest that one important factor is the generally counterproductive effort to buy and sell at the “right” time. Keeping your emotions in check can help narrow the gap. Mutual fund returns and investor returns over the last decade Average fund return Average investor return Notes: Data are as of December 31, 2014. The average fund returns and average investor returns are from Morningstar. The average fund returns are the average of the funds’ time-weighted returns in each category. The average investor returns assume that the growth of a fund’s total net assets for a given period is driven by market returns and investor cash ow. To calculate investor return, a fund’s change in assets for the period is discounted by the return of the fund to isolate how much of the asset growth was driven by cash ow. A model, similar to an internal rate-of-return calculation, is then used to calculate a constant growth rate that links the beginning total net assets and periodic cash ows to the ending total net assets. Sources: Vanguard and Morningstar, Inc. 6 Fund added another positive year to its long-term track record Vanguard Strategic Equity Fund produced an average annual return of 6.95% over the past decade, lagging the 7.79% return of its benchmark index. The advisor struggled to keep up with its benchmark going into and coming out of the 2008–2009 financial crisis. This period, when investors were focused more on macroeconomic concerns than on individual company fundamentals, accounts for much of the fund’s shortfall. The advisor has had more success of late, and this fiscal year marks the fund’s fifth consecutive year of outperformance. The fund’s average annual return over the last ten years has outpaced that of its peers. A dose of discipline is crucial when markets become volatile Although the broad U.S. stock market has posted gains for six straight calendar years—from 2009 to 2014—that streak may not last a seventh. Stocks tumbled in August and swung up and down in September. Nobody can control the direction of the markets or reliably predict where they’ll go in the short term. However, investors can control how they react to volatility. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—during turbulent markets. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. (See the box on page 6 for more discussion on the benefit of staying the course.) This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping our long-term plans clearly in focus can be essential as we weather these periodic storms. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 15, 2015 7 Advisor’s Report For the fiscal year ended September 30, 2015, the Strategic Equity Fund had a total return of 2.01%, outpacing its benchmark index by 1.36 percentage points. Overall, stocks struggled—the broad U.S. equity market (as measured by the MSCI US Investable Market Index) returned –0.39%. Large-capitalization stocks lagged smaller-caps, and growth-oriented stocks outpaced value. Equities outside the United States returned roughly –9%. Emerging markets were a large contributor to that result as they returned about –19%. Sector performance in the benchmark index was mixed, although a majority produced positive results. Health care, consumer staples, and information technology did best, but energy, materials, and telecommunication services lagged. After six straight years of positive returns, the U.S. stock market declined slightly for the period. The Federal Reserve held off on raising interest rates to facilitate further progress toward its employment and inflation targets. Second-quarter real GDP increased at an annual rate of 3.9% compared with an increase of 0.6% in the first quarter. This growth reflected contributions from exports, an acceleration in personal consumption expenditures, and an increase in state and local government spending. The unemployment rate continued to fall. The U.S. nonfarm payroll rose by 142,000 in September, and the unemployment rate declined to 5.1% from 5.9% a year ago. The economic slowdown overseas, especially in emerging markets, added to recent market volatility. Emerging-market currencies have lost value against the U.S. dollar. The possibility that the Fed might raise interest rates by the end of 2015 pushed the dollar up and spurred capital outflows from these countries. Many emerging economies were also affected by weak commodity prices that contributed to lower export growth. China’s continuing slowdown still represents significant downside risk to overall emerging-market performance. Although we seek to understand the impact of macro factors on fund performance, our investment process is focused on specific stock fundamentals. We compare stocks within the same industry groups to identify those with characteristics that we believe will help them outperform over the long run. We use a strict quantitative model to analyze valuation and other factors centered on fundamental growth. We then use the results to construct our portfolio. Our goal is to maximize expected return and minimize exposure to risks that our research indicates do not improve returns, such as deviations from market-capitalization and sector weightings relative to the benchmark. For the fiscal year, the growth, management decisions, and sentiment components of our model boosted the fund’s results. However, the quality and valuation components did not perform 8 as expected. The model’s effectiveness was mixed. Stock selection was positive in five sectors, virtually flat in two, and negative in three. The strongest results were in information technology, consumer discretionary, and industrials. We underper-formed primarily in materials, financials, and consumer staples. At the individual stock level, the largest contributions came from overweighted positions in Electronic Arts, Manhattan Associates, and Qorvo. Compared with the benchmark, we benefited from underweighting or avoiding stocks including NetApp and Trimble Navigation. Unfortunately, we were not able to avoid all disappointments. Overweighted positions in Century Aluminum, Alcoa, and United States Steel directly lowered results. And underweighted positions in Vulcan Materials and Martin Marietta Materials, which our model did not select, hurt the fund’s relative performance. We continue to believe that constructing a portfolio that focuses on the fundamentals described above will benefit investors over the long term, although we recognize that risk can reward or punish us in the near term. We feel that the fund offers a strong mix of stocks with attractive valuation and growth characteristics relative to its benchmark index. We thank you for your investment and look forward to the coming year. Portfolio Managers: James D. Troyer, CFA, Principal James P. Stetler, Principal Michael R. Roach, CFA Vanguard Quantitative Equity Group October 16, 2015 9 Strategic Equity Fund Fund Profile As of September 30, 2015 Portfolio Characteristics DJ U.S. MSCI US Total Small + Market Mid Cap FA Fund 2200 Index Index Number of Stocks 426 2,188 4,000 Median Market Cap $3.9B $5.9B $46.5B Price/Earnings Ratio 17.5x 25.0x 20.2x Price/Book Ratio 2.6x 2.3x 2.5x Return on Equity 13.9% 13.5% 17.2% Earnings Growth Rate 14.1% 11.5% 10.1% Dividend Yield 1.8% 1.7% 2.1% Foreign Holdings 1.0% 0.0% 0.0% Turnover Rate 70% — — Ticker Symbol VSEQX — — Expense Ratio 1 0.27% — — 30-Day SEC Yield 1.55% — — Short-Term Reserves 0.1% — — Sector Diversification (% of equity exposure) DJ U.S. MSCI US Total Small + Market Mid Cap FA Fund 2200 Index Index Consumer Discretionary 17.1% 16.7% 13.7% Consumer Staples 5.3 4.5 8.7 Energy 4.9 4.4 6.3 Financials 21.6 22.5 18.3 Health Care 10.7 10.8 14.4 Industrials 13.6 13.5 10.6 Information Technology 15.9 16.3 19.6 Materials 5.1 5.4 3.1 Telecommunication Services 0.4 0.9 2.1 Utilities 5.4 5.0 3.2 Volatility Measures MSCI US DJ Small + U.S. Total Mid Cap Market 2200 Index FA Index R-Squared 0.97 0.91 Beta 0.98 1.07 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Electronic Arts Inc. Home Entertainment Software 1.2% Tesoro Corp. Oil & Gas Refining & Marketing 1.0 Best Buy Co. Inc. Computer & Electronics Retail 1.0 FirstEnergy Corp. Electric Utilities 1.0 Cintas Corp. Diversified Support Services 0.9 Everest Re Group Ltd. Reinsurance 0.9 CDW Corp. Technology Distributors 0.9 Bunge Ltd. Agricultural Products 0.9 Computer Sciences Data Processing & Corp. Outsourced Services 0.9 Voya Financial Inc. Diversified Financial Services 0.9 Top Ten 9.6% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratio shown is from the prospectus dated January 27, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended September 30, 2015, the expense ratio was 0.21%. 10 Strategic Equity Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2005, Through September 30, 2015 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2015 Final Value One Five Ten of a $10,000 Year Years Years Investment Strategic Equity Fund * 2.01% 16.10% 6.95% $19,588 MSCI US Small + Mid Cap 2200 Index 0.65 13.38 7.79 21,181 Mid-Cap Core Funds Average -1.58 11.41 6.59 18,928 Dow Jones U.S. Total Stock Market Float Adjusted Index -0.55 13.26 7.06 19,778 Mid-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. See Financial Highlights for dividend and capital gains information. 11 Strategic Equity Fund Fiscal-Year Total Returns (%): September 30, 2005, Through September 30, 2015 Strategic Equity Fund MSCI US Small + Mid Cap 2200 Index 12 Strategic Equity Fund Financial Statements Statement of Net Assets As of September 30, 2015 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (17.1%) Best Buy Co. Inc. 1,526,300 56,656 * Skechers U.S.A. Inc. Class A 366,
